Citation Nr: 9902466	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-20 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound (GSW), involving 
Muscle Group XI and injury to the peroneal nerve, left leg, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a right shoulder injury, dislocation, 
currently evaluated as 20 percent disabling.  

4.  Whether the failure to assign a higher rating for the 
service-connected residuals of a gunshot wound to Muscle 
Group XI in a November 1972 rating decision constituted clear 
and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from several rating actions of the RO.  The veteran 
has also initiated an appeal with regard to issues addressed 
in a June 1995 RO decision; however, the Boards actions are 
limited to those appeals which have been perfected.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.200 (1998).  

In a March 1995 decision, the RO denied an increased rating 
for the service-connected GSW to the left leg and granted 
service connection and assigned separate noncompensable 
ratings for hemorrhoids and the residuals of a blast injury 
to the right shoulder.  The veteran disagreed with those 
determinations.  In a July 1996 rating decision, the RO 
assigned a 20 percent rating to the left leg injury and a 10 
percent rating to the service-connected hemorrhoids, 
effective on December 1, 1994.  In an April 1998 decision, 
the RO assigned a 20 percent rating to the service-connected 
right shoulder injury, effective on February 16, 1998.  

Although the RO indicated that the appeal with respect to the 
issue of an increased rating for the service-connected right 
shoulder condition was satisfied, the Board notes that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the issue of increased rating for 
the service-connected right shoulder disability remain in 
appellate status.  

The veteran had also perfected his appeal as to a June 1995 
rating action by which the RO denied his claim for a total 
rating based on individual unemployability and denied a 
rating higher than 30 percent for the service-connected post-
traumatic stress disorder (PTSD).  However, in a July 1996 
decision, the RO assigned a 50 percent rating for the 
service-connected PTSD and determined that the veteran was 
unemployable by reason of his service-connected disabilities, 
effective on April 12, 1995.  In the decision to assign the 
total rating, the RO characterized the assignment of an 
increased rating for the service-connected PTSD as a full 
grant of benefits sought.  As such, those issues are not 
presently before the Board.  

The case is also before the Board on appeal from an August 
1997 rating decision which held that there was no CUE in the 
November 1972 rating decision.  

The veteran was notified of the certification of the appeal 
and transfer of the appellate record to the Board on July 30, 
1997.  Thereafter, in November 1997, the RO forwarded 
additional evidence to the Board and the Board must determine 
what action is required with respect to that additional 
evidence.  38 C.F.R. § 19.37 (1998).  The evidence sent to 
the Board by the originating agency under 38 C.F.R. § 19.37 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless the appellant or representative waives 
that right or the Board determines that the benefit to which 
the evidence refers may be allowed on appeal without such 
referral.  The Board finds that the newly submitted evidence 
is pertinent to issues on appeal and there is no waiver of 
record.  As such, the evidence is referred to the RO for 
action as deemed appropriate.  38 C.F.R. § 20.1304(c).  

(The issues involving the claims for increase are the 
subjects of the Remand portion of this document.)  


FINDINGS OF FACT

The veteran has not sufficiently alleged material error of 
fact or law in connection with the November 1972 rating 
decision that granted service connection and assigned a 10 
percent rating for a GSW residuals to the left leg, Muscle 
Group XI; he has merely expressed disagreement with the ROs 
weighing of the facts at that time.  



CONCLUSION OF LAW

The November 1972 rating decision was not clearly and 
unmistakably erroneous with respect to the assignment of a 10 
percent rating for the service-connected gunshot wound to the 
left leg, Muscle Group XI.  38 U.S.C.A. §§ 1155, 5107, 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.105(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the November 1972 rating decision 
which granted service connection and assigned a 10 percent 
rating for a gunshot wound to the left leg, Muscle Group XI 
was clearly and unmistakably erroneous (CUE).  He maintains 
that, because the recent examinations have disclosed nerve 
damage and additional muscle damage related to the service 
wound, he should have been assigned a higher rating at that 
time.  

Since the veteran did not appeal the November 1972 
determination that action is final and may be revised only 
upon a showing of CUE.  See 38 C.F.R. § 3.105(a).  Under § 
3.105(a), CUE that requires revision of a prior final rating 
action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell, at 314.  Additionally, 
CUE is the kind of error of fact or law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the RO evaluated the facts is inadequate to raise such a 
claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this case, evidence available to the RO in November 1972 
included the veteran's service medical records and the report 
of a September 1972 VA examination.  The service medical 
records included a May 1969 chart extract noting that the 
veteran had presented for an evaluation of a left leg wound 
suffered on April 6, 1969.  It was reported that an 
examination conducted shortly after the injury had shown that 
the veteran had been shot in the left side of the lower leg, 
suffered muscle damage, but no break in bones; a clean 
through and through wound.  At the time of the May 1969 
evaluation, the veteran had slight edema around the area of 
the wound and some internal hematoma.  The records did not 
include the report of a separation examination.  

The report of the September 1972 VA examination included the 
veteran's complaints of pain and stiffness in the left leg, 
especially during cold weather.  The physical examination 
revealed findings of a one inch scar, entrance of a gunshot 
wound on the lateral surface of the left leg at the junction 
of the middle and lower third and a one and one half inch 
scar, same level, on the posterior lateral surface which was 
the exit of the bullet.  Apparently there was no muscle 
damage involved.  The examiner commented that there was no 
weakness or neurological symptoms.  The diagnosis was that of 
gunshot wound lower left leg with no apparent muscle damage.  

In November 1972, the RO granted service connection and 
assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.71, Diagnostic Code 5311 (1972), effective on 
June 20, 1972.  Under the rating criteria in effect at that 
time, a through and through injury, with muscle damage, was 
always at least a moderate injury, for each group of muscles 
damaged.  38 C.F.R. § 4.72.  Moderate disability of Muscle 
Group XI, which includes the posterior and lateral crural 
muscles, was rated as 10 percent disabling.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  

As noted hereinabove, there was no evidence available in 
November 1972 which established that the veteran had 
sustained damage to more than one muscle group or which 
mandated a rating on the basis of nerve injury.  The 
available service medical records did not identify any muscle 
group damaged and the September 1972 VA examination report 
included the diagnostic impression that there was no apparent 
muscle damage or neurological symptoms.  

The veteran's allegation of error is the not the kind that 
would be CUE on its face.  He has not argued that the correct 
facts, as they were known at the time of the November 1972 
rating decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has he provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  Instead, he has merely expressed disagreement with 
how the RO evaluated or weighed the facts before it in 
November 1972.  

In other words, he has merely asserted that the RO should 
have viewed the evidence differently--that the gunshot wound 
sustained in service resulted in injury to more than one 
muscle group or included nerve damage.  This is an assertion 
which is inadequate to give rise to a valid CUE claim.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra.  



ORDER

The claim of CUE in the November 1972 rating decision is 
denied. 


REMAND

The veteran contends that the service-connected left leg 
wound, hemorrhoids and right shoulder injury are more severe 
than the current ratings indicate.  From a review of the 
claims folder, the Board finds that the medical evidence of 
record is inadequate for rating purposes and the case must be 
remanded in order to obtain further examinations.  38 C.F.R. 
§ 4.2.

For example, March 1995 and February 1998 VA examination 
reports pertaining to the veterans right shoulder disability 
noted his complaints of pain and yielded a diagnosis of 
impingement syndrome; however, there were no findings 
reported regarding limitation of motion of the arm or the 
effect of pain on motion.  The veteran has also contended 
that the initial blast injury suffered in service resulted in 
muscle damage in addition to the shoulder dislocation.  

The Board further notes that any examination of 
musculoskeletal disability done for rating purposes must 
include certain findings and conclusions that have heretofore 
been overlooked in VA examinations of record.  In particular, 
such examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, because the Codes used 
to rate the veterans shoulder are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

Accordingly, in light of the veterans complaints of pain, 
the examination ordered on remand should include medical 
determinations as to whether the right shoulder exhibits pain 
with use, weakened movement, excess fatigability, 
incoordination, or any other functionally disabling symptom.  
Additionally, and most importantly, these determinations 
should be expressed in terms of additional range-of-motion 
loss beyond that already demonstrated clinically.  In other 
words, any functional loss found, such as the pain complained 
of by the veteran, must be quantified as additional loss of 
motion.  DeLuca, supra.

In advancing arguments pertaining to his claim of CUE in the 
original rating decision, the veteran asserted that the 
injuries related to the service-connected left leg wound 
included damage to more than one muscle group.  The Board 
notes that the evidence of record includes the report of an 
April 1998 examination conducted by a private physician who 
offered the impression that the veterans left leg wound 
involved the anterior as well as the posterior compartment 
of his left leg with an obvious palpable defect of the 
medial side of the gastrocsoleus group as well as the 
anterior compartment muscles.  

In order to correctly evaluate the veteran's disability, it 
is necessary to identify the specific muscle groups affected 
by the service-connected gunshot wound and a medical opinion 
as to the degree to which the service trauma affected those 
muscle groups.  Any examination undertaken on remand must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca, supra.  

The Board also notes that the criteria for evaluating muscle 
injuries was changed, effective on July 3, 1997.  Therefore, 
if muscles for which ratings may be applied are found to have 
been affected, adjudication of a claim for an increase must 
now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being 
used.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In order to prevent any prejudice to the veteran, this claim 
must be remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although the changes might appear insignificant, the veteran 
should nevertheless be given the opportunity to make any 
argument or present evidence to support arguments made in 
light of these changes.  

Regarding the service-connected hemorrhoids, the veteran was 
afforded a VA examination in March 1995; however, he 
subsequently underwent surgery for hemorrhoids in January 
1996.  While the records pertaining to that surgery have been 
obtained, it is unclear what the current level of disability 
is.  As such, another examination is warranted.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected right shoulder, hemorrhoid, and 
left leg disabilities since 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right shoulder disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the examination so that pertinent 
clinical records can be reviewed in 
detail.  Any indicated special studies 
should be reported.  The examiner should 
specifically identify all manifestations 
of the residuals of the blast injury 
sustained in service.  Findings that take 
into account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45.  
Any functional impairment identified 
should be expressed in terms of 
additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  The examiner should 
comment on the extent of limitation of 
motion of the arm, if any.  All findings, 
opinions and bases therefor should be set 
forth in detail.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
GSW residuals involving the left lower 
extremity.  All indicated testing should 
be done in this regard and the claims 
folder should be made available to the 
examiner for review the prior to the 
examination.  The examination report 
should contain a complete account of all 
manifestations and findings referable to 
the residuals of the GSW of the left 
lower extremity.  The examiner should 
indicate whether any scar is tender and 
painful upon objective demonstration, 
poorly nourished with repeated 
ulceration.  The examiner should identify 
any muscle groups involved and address 
the symptomatology and degree of damage 
to each such group under both the old and 
new diagnostic criteria.  If either the 
joints or musculature are affected by the 
wound, the examiner should render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
express these findings in terms of 
additional loss in range of motion.  See 
DeLuca, supra.  Complete rationale for 
all opinions should be provided.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the service-
connected hemorrhoids.  All indicated 
testing in this regard should be 
accomplished and the claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should report detailed findings, 
to included whether there is persistent 
bleeding and secondary anemia or 
fissures.  Complete rationale for all 
opinions expressed must be provided.  

5.  After the development requested above 
has been completed, the RO should again 
review the veterans claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should refer to all evidence 
received since issuance of the previous 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  



- 2 -
